NOTE: This order is nonprecedential.


 muiteb $>tate~ ([ourt of ~peaI~
     for tbe jfeberaI ([irruit

                SYNQOR, INC.,
                Plaintiff-Appellee,
                        v.
  ARTESYN TECHNOLOGIES, INC. AND ASTEC
             AMERICA, INC.,
             Defendants-Appellants,
                       AND

                BEL FUSE, INC.,
              Defendant-Appellant,
                       AND

   CHEROKEE INTERNATIONAL CORP. AND
        LINEAGE POWER CORP.,
             Defendants-Appellants,
                       AND

DELTA ELECTRONICS, INC., DELTA PRODUCTS
   CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.,
 LTD., MURATA POWER SOLUTIONS, INC., AND
             POWER-ONE, INC.,
             Defendants-Appellants.


          2011-1191, -1192, -1193, -1194
SYNQOR v. ARTESYN TECH                                        2

    Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.


                      ON MOTION


               Before LINN, Circuit Judge.
                         ORDER
     Delta Electronics, Inc., Delta Products Corp., Murata
Electronics North America, Inc., Murata Manufacturing
Co., Ltd., Murata Power Solutions, Inc., and Power-One,
Inc. (Delta) submit a motion for a stay, pending appeal, of
the injunction entered by the United States District Court
for the Eastern District of Texas.
   Upon consideration thereof,
    IT Is ORDERED THAT:
    SynQor, Inc. is directed to respond no later than Feb-
ruary 4, 2011. The injunction is temporarily stayed to the
extent that it applies to products described in Delta's
motion that Delta asserts are sold to Fujitsu Ltd., Fujitsu
Network Communications, Inc. and their affiliates and
contract manufacturers and to Cisco Systems, Inc., pend-
ing this court's consideration of the papers submitted.
                                   FOR THE COURT

   JAN 31 2011                     /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: Donald R. Dunner, Esq.
    Thomas D. Rein, Esq.                              fiLED
                                             U,8. COURT OF APPEALS FOR
    Steven Nelson Williams, Esq.                THE FEDERI',l CIRCUIT

                                                  JAN 31 ZOU
3                                    SYNQOR v. ARTESYN TECH

      Avin P. Sharma, Esq.
      Michael J. Newton, Esq.
      Alan D. Smith, Esq.
      Earl Glenn Thames, Jr., Esq.
      Eric W. Benisek, Esq.
      William F. Lee, Esq.
s19